DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 7/29/2021.
Claims(s) 1-20 is/are currently pending.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 7/29/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Non-Patent Literature Documents citation #10 listed on IDS dated 7/29/2021 was not found in the file wrapper and the Examiner has included the reference and noted the reference on the PTO-892.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/262,474, filed on 11/14/2014.  

Drawings
The drawings were received on 7/29/2021.  These drawings are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 2, 4, 5, 6, 7, 9, 10, 11, 12, 14, 15, 16, 17, 19 and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 7, 13, 19 of U.S. Patent No. U.S. 10,848,999. Although the claims at issue are not identical, they are not patentably distinct from each other because:

As to claim 1:

U.S. Patent Application 17/389,091
U.S. 10,848,999
A method for communicating by a terminal through a first cell and a second cell in a wireless communication system, the method comprising:

receiving, on the first cell, information related to one or more synchronization signals including timing configuration information for receiving the one or more synchronization signals on the second cell by the terminal, 


wherein the timing configuration information for receiving the one or more synchronization signals on the second cell 

comprises information related to a start subframe of a duration for receiving the one or more synchronization signals;








performing measurement of a synchronization signal on the second cell based on the information related to the one or more synchronization signals; and




transmitting, to a base station (BS), a report of the measurement,



wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell.
A method for communicating by an electronic device through a first cell and a second cell in a wireless communication system, the method comprising: 

receiving, on the first cell, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell by the electronic device and 

information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, 

wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, 

the duration including at least one subframe; 

measuring a synchronization signal on the second cell based on the information indicating the one or more time intervals and the information indicating the one or more beams through which the one or more synchronization signals are transmitted on the second cell; and

transmitting, to a base station (BS), information for identifying at least one beam related to the measured synchronization signal, 

wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell. (claim 1)



As to claim 2:

U.S. Patent Application 17/389,091
U.S. 10,848,999
A method, wherein the duration for receiving the one or more synchronization signals includes at least one subframe.
wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, 

the duration including at least one subframe; 
(claim 1)



As to claim 4:

U.S. Patent Application 17/389,091
U.S. 10,848,999
wherein the report of the measurement comprises information for identifying at least one beam related to the measured synchronization signal.
transmitting, to a base station (BS), information for identifying at least one beam related to the measured synchronization signal, 
 (claim 1)



As to claim 5:

U.S. Patent Application 17/389,091
U.S. 10,848,999
wherein the information related to the one or more synchronization signals further includes information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell.
receiving, on the first cell, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell by the electronic device and 
information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, 
(claim 1)




As to claim 6:

U.S. Patent Application 17/389,091
U.S. 10,848,999
A terminal for communicating through a first cell and a second cell in a wireless communication system, the terminal comprising:

a transceiver; and
a controller coupled to the transceiver, wherein the controller is configured to:

receive, on the first cell, information related to one or more synchronization signals including timing configuration information for receiving the one or more synchronization signals on the second cell by the terminal, 





wherein the timing configuration information for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals,



performing measurement of a synchronization signal on the second cell based on the information related to the one or more synchronization signals, and




transmit, to a base station (BS), a report of the measurement,



wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell.
An electronic device for communicating through a first cell and a second cell in a wireless communication system, the electronic device comprising: 

a transceiver; and a controller coupled to the transceiver, wherein the controller is configured to: 

receive, on the first cell, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, 

wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe, 

measure a synchronization signal on the second cell based on the information indicating the one or more time intervals and the information indicating the one or more beams through which the one or more synchronization signals are transmitted on the second cell, and 

transmit, to a base station (B S), information for identifying at least one beam related to the measured synchronization signal, 

wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell. (claim 7)




As to claim 7:

U.S. Patent Application 17/389,091
U.S. 10,848,999
A terminal , wherein the duration for receiving the one or more synchronization signals includes at least one subframe.
An electronic device for communicating through a first cell and a second cell in a wireless communication system, the electronic device comprising: 

a transceiver; and a controller coupled to the transceiver, wherein the controller is configured to: 

receive, on the first cell, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, 

wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe, 

measure a synchronization signal on the second cell based on the information indicating the one or more time intervals and the information indicating the one or more beams through which the one or more synchronization signals are transmitted on the second cell, and 

transmit, to a base station (B S), information for identifying at least one beam related to the measured synchronization signal, 

wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell. (claim 7)



As to claim 9:

U.S. Patent Application 17/389,091
U.S. 10,848,999
A terminal, wherein the report of the measurement comprises information for identifying at least one beam related to the measured synchronization signal.
An electronic device for communicating through a first cell and a second cell in a wireless communication system, the electronic device comprising: 

a transceiver; and a controller coupled to the transceiver, wherein the controller is configured to: 

receive, on the first cell, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, 

wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe, 

measure a synchronization signal on the second cell based on the information indicating the one or more time intervals and the information indicating the one or more beams through which the one or more synchronization signals are transmitted on the second cell, and 

transmit, to a base station (B S), information for identifying at least one beam related to the measured synchronization signal, 

wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell. (claim 7)



As to claim 10:

U.S. Patent Application 17/389,091
U.S. 10,848,999
A terminal, wherein the information related to the one or more synchronization signals further includes information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell.
An electronic device for communicating through a first cell and a second cell in a wireless communication system, the electronic device comprising: 

a transceiver; and a controller coupled to the transceiver, wherein the controller is configured to: 

receive, on the first cell, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, 

wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe, 

measure a synchronization signal on the second cell based on the information indicating the one or more time intervals and the information indicating the one or more beams through which the one or more synchronization signals are transmitted on the second cell, and 

transmit, to a base station (B S), information for identifying at least one beam related to the measured synchronization signal, 

wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell. (claim 7)



As to claim 11:

U.S. Patent Application 17/389,091
U.S. 10,848,999
A method for communicating with a terminal by a base station (BS) in a wireless communication system, the method comprising:

transmitting, on a first cell of the BS, information related to one or more synchronization signals including timing configuration for receiving the one or more synchronization signals on a second cell by the terminal, 






wherein the timing configuration information for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals; and


receiving, from the terminal, a report of a measurement on a synchronization signal transmitted on the second cell, wherein the measurement is performed by the terminal based on the information related to the one or more synchronization signals,




wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell.
A method for communicating with an electronic device by a base station (BS) in a wireless communication system, the method comprising: 

transmitting, on a first cell of the BS, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on a second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, 

wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe, and 

wherein a synchronization signal transmitted on the second cell is measured by the electronic device based on the information indicating the one or more time intervals and the information for indicating the one or more beams; and receiving, from the electronic device, information for identifying at least one beam related to the measured synchronization signal, 

wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell. (claim 13)


As to claim 12:

U.S. Patent Application 17/389,091
U.S. 10,848,999
A method, wherein the duration for receiving the one or more synchronization signals includes at least one subframe.
A method for communicating with an electronic device by a base station (BS) in a wireless communication system, the method comprising: 

transmitting, on a first cell of the BS, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on a second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, 

wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe, and 

wherein a synchronization signal transmitted on the second cell is measured by the electronic device based on the information indicating the one or more time intervals and the information for indicating the one or more beams; and receiving, from the electronic device, information for identifying at least one beam related to the measured synchronization signal, 

wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell. (claim 13)


As to claim 14:

U.S. Patent Application 17/389,091
U.S. 10,848,999
A method, wherein the report of the measurement comprises information for identifying at least one beam related to the measured synchronization signal.
A method for communicating with an electronic device by a base station (BS) in a wireless communication system, the method comprising: 

transmitting, on a first cell of the BS, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on a second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, 

wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe, and 

wherein a synchronization signal transmitted on the second cell is measured by the electronic device based on the information indicating the one or more time intervals and the information for indicating the one or more beams; and receiving, from the electronic device, information for identifying at least one beam related to the measured synchronization signal, 

wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell. (claim 13)



As to claim 15:

U.S. Patent Application 17/389,091
U.S. 10,848,999
A method, wherein the information related to the one or more synchronization signals further includes information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell.
A method for communicating with an electronic device by a base station (BS) in a wireless communication system, the method comprising: 

transmitting, on a first cell of the BS, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on a second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, 

wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe, and 

wherein a synchronization signal transmitted on the second cell is measured by the electronic device based on the information indicating the one or more time intervals and the information for indicating the one or more beams; and receiving, from the electronic device, information for identifying at least one beam related to the measured synchronization signal, 

wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell. (claim 13)





As to claim 16:

U.S. Patent Application 17/389,091
U.S. 10,848,999
A base station (BS) for communicating with a terminal in a wireless communication system, the BS comprising:

a transceiver; and
a controller coupled to the transceiver, wherein the controller is configured to:

transmit, on a first cell of the BS, information related to one or more synchronization signals including timing configuration information for receiving the one or more synchronization signals on a second cell by the terminal, 






wherein the timing configuration information for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, and


receive, from the terminal, a report of a measurement on a synchronization signal transmitted on the second cell, wherein the measurement is performed by the terminal based on the information related to the one or more synchronization signals,




wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell.
A base station (BS) for communicating with an electronic device in a wireless communication system, the BS comprising: 

a transceiver; and a controller coupled to the transceiver, wherein the controller is configured to: 

transmit, on a first cell of the BS, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on a second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, 

wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe, and 

receive, from the electronic device, information for identifying at least one beam related to the measured synchronization signal, 
wherein a synchronization signal transmitted on the second cell is measured by the electronic device based on the information indicating the one or more time intervals and the information for indicating the one or more beams, and

wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell. (claim 19)



As to claim 17:

U.S. Patent Application 17/389,091
U.S. 10,848,999
A BS , wherein the duration for receiving the one or more synchronization signals includes at least one subframe.
A base station (BS) for communicating with an electronic device in a wireless communication system, the BS comprising: 

a transceiver; and a controller coupled to the transceiver, wherein the controller is configured to: 

transmit, on a first cell of the BS, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on a second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, 

wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe, and 

receive, from the electronic device, information for identifying at least one beam related to the measured synchronization signal, 
wherein a synchronization signal transmitted on the second cell is measured by the electronic device based on the information indicating the one or more time intervals and the information for indicating the one or more beams, and

wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell. (claim 19)



As to claim 19:

U.S. Patent Application 17/389,091
U.S. 10,848,999
A BS, wherein the report of the measurement comprises information for identifying at least one beam related to the measured synchronization signal.
A base station (BS) for communicating with an electronic device in a wireless communication system, the BS comprising: 

a transceiver; and a controller coupled to the transceiver, wherein the controller is configured to: 

transmit, on a first cell of the BS, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on a second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, 

wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe, and 

receive, from the electronic device, information for identifying at least one beam related to the measured synchronization signal, 
wherein a synchronization signal transmitted on the second cell is measured by the electronic device based on the information indicating the one or more time intervals and the information for indicating the one or more beams, and

wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell. (claim 19)



As to claim 20:

U.S. Patent Application 17/389,091
U.S. 10,848,999
A BS, wherein the information related to the one or more synchronization signals further includes information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell.
A base station (BS) for communicating with an electronic device in a wireless communication system, the BS comprising: 

a transceiver; and a controller coupled to the transceiver, wherein the controller is configured to: 

transmit, on a first cell of the BS, information related to one or more synchronization signals including information indicating one or more time intervals for receiving the one or more synchronization signals on a second cell by the electronic device and information indicating one or more beams through which the one or more synchronization signals are transmitted on the second cell, 

wherein the information indicating the one or more time intervals for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, the duration including at least one subframe, and 

receive, from the electronic device, information for identifying at least one beam related to the measured synchronization signal, 
wherein a synchronization signal transmitted on the second cell is measured by the electronic device based on the information indicating the one or more time intervals and the information for indicating the one or more beams, and

wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell. (claim 19)



Claim(s) 3, 8, 13 and 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 7, 13, 19 of U.S. Patent No. U.S. 10,848,999 in view of You et al. US 20150023331. 

As to claim 3:
U.S. Patent No. U.S. 10,848,999 as described above does not explicitly teach:
further comprising receiving the information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell, which is broadcast by the BS.

However, You et al. further teaches a broadcast capability which includes:
further comprising receiving the information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell, which is broadcast by the BS.
(“In the meantime, the 3GPP LTE(-A) system uses a concept of cell to manage radio resources. The cell is defined by combination of downlink resources and uplink resources, that is, combination of DL CC and UL CC. The cell may be configured by downlink resources only, or may be configured by downlink resources and uplink resources. If carrier aggregation is supported, linkage between a carrier frequency of the downlink resources (or DL CC) and a carrier frequency of the uplink resources (or UL CC) may be indicated by system information. For example, combination of the DL resources and the UL resources may be indicated by linkage of system information block type 2 (SIB2). In this case, the carrier frequency means a center frequency of each cell or CC. A cell operating on a primary frequency may be referred to as a primary cell (PCell) or PCC, and a cell operating on a secondary frequency may be referred to as a secondary cell (SCell) or SCC. The carrier corresponding to the PCell on downlink will be referred to as a downlink primary CC (DL PCC), and the carrier corresponding to the PCell on uplink will be referred to as an uplink primary CC (UL PCC). A SCell means a cell that may be configured after completion of radio resource control (RRC) connection establishment and used to provide additional radio resources. The SCell may form a set of serving cells for the UE together with the PCell in accordance with capabilities of the UE. The carrier corresponding to the SCell on the downlink will be referred to as downlink secondary CC (DL SCC), and the carrier corresponding to the SCell on the uplink will be referred to as uplink secondary CC (UL SCC). Although the UE is in RRC-CONNECTED state, if it is not configured by carrier aggregation or does not support carrier aggregation, a single serving cell configured by the PCell only exists.”; You et al.; 0109)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the broadcast capability of You et al. into U.S. Patent No. U.S. 10,848,999. By modifying the processing/communication of U.S. Patent No. U.S. 10,848,999 to include the broadcast capability as taught by the processing/communication of You et al., the benefits of reduced SS/CRS (You et al.; 0122) are achieved.

As to claim 8:
U.S. Patent No. U.S. 10,848,999 as described above does not explicitly teach:
further comprising receiving the information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell, which is broadcast by the BS.

However, You et al. further teaches a broadcast capability which includes:
further comprising receiving the information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell, which is broadcast by the BS.
(“In the meantime, the 3GPP LTE(-A) system uses a concept of cell to manage radio resources. The cell is defined by combination of downlink resources and uplink resources, that is, combination of DL CC and UL CC. The cell may be configured by downlink resources only, or may be configured by downlink resources and uplink resources. If carrier aggregation is supported, linkage between a carrier frequency of the downlink resources (or DL CC) and a carrier frequency of the uplink resources (or UL CC) may be indicated by system information. For example, combination of the DL resources and the UL resources may be indicated by linkage of system information block type 2 (SIB2). In this case, the carrier frequency means a center frequency of each cell or CC. A cell operating on a primary frequency may be referred to as a primary cell (PCell) or PCC, and a cell operating on a secondary frequency may be referred to as a secondary cell (SCell) or SCC. The carrier corresponding to the PCell on downlink will be referred to as a downlink primary CC (DL PCC), and the carrier corresponding to the PCell on uplink will be referred to as an uplink primary CC (UL PCC). A SCell means a cell that may be configured after completion of radio resource control (RRC) connection establishment and used to provide additional radio resources. The SCell may form a set of serving cells for the UE together with the PCell in accordance with capabilities of the UE. The carrier corresponding to the SCell on the downlink will be referred to as downlink secondary CC (DL SCC), and the carrier corresponding to the SCell on the uplink will be referred to as uplink secondary CC (UL SCC). Although the UE is in RRC-CONNECTED state, if it is not configured by carrier aggregation or does not support carrier aggregation, a single serving cell configured by the PCell only exists.”; You et al.; 0109)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the broadcast capability of You et al. into U.S. Patent No. U.S. 10,848,999. By modifying the processing/communication of U.S. Patent No. U.S. 10,848,999 to include the broadcast capability as taught by the processing/communication of You et al., the benefits of reduced SS/CRS (You et al.; 0122) are achieved.

As to claim 13:
U.S. Patent No. U.S. 10,848,999 as described above does not explicitly teach:
further comprising receiving the information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell, which is broadcast by the BS.

However, You et al. further teaches a broadcast capability which includes:
further comprising receiving the information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell, which is broadcast by the BS.
(“In the meantime, the 3GPP LTE(-A) system uses a concept of cell to manage radio resources. The cell is defined by combination of downlink resources and uplink resources, that is, combination of DL CC and UL CC. The cell may be configured by downlink resources only, or may be configured by downlink resources and uplink resources. If carrier aggregation is supported, linkage between a carrier frequency of the downlink resources (or DL CC) and a carrier frequency of the uplink resources (or UL CC) may be indicated by system information. For example, combination of the DL resources and the UL resources may be indicated by linkage of system information block type 2 (SIB2). In this case, the carrier frequency means a center frequency of each cell or CC. A cell operating on a primary frequency may be referred to as a primary cell (PCell) or PCC, and a cell operating on a secondary frequency may be referred to as a secondary cell (SCell) or SCC. The carrier corresponding to the PCell on downlink will be referred to as a downlink primary CC (DL PCC), and the carrier corresponding to the PCell on uplink will be referred to as an uplink primary CC (UL PCC). A SCell means a cell that may be configured after completion of radio resource control (RRC) connection establishment and used to provide additional radio resources. The SCell may form a set of serving cells for the UE together with the PCell in accordance with capabilities of the UE. The carrier corresponding to the SCell on the downlink will be referred to as downlink secondary CC (DL SCC), and the carrier corresponding to the SCell on the uplink will be referred to as uplink secondary CC (UL SCC). Although the UE is in RRC-CONNECTED state, if it is not configured by carrier aggregation or does not support carrier aggregation, a single serving cell configured by the PCell only exists.”; You et al.; 0109)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the broadcast capability of You et al. into U.S. Patent No. U.S. 10,848,999. By modifying the processing/communication of U.S. Patent No. U.S. 10,848,999 to include the broadcast capability as taught by the processing/communication of You et al., the benefits of reduced SS/CRS (You et al.; 0122) are achieved.

As to claim 18:
U.S. Patent No. U.S. 10,848,999 as described above does not explicitly teach:
further comprising receiving the information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell, which is broadcast by the BS.

However, You et al. further teaches a broadcast capability which includes:
further comprising receiving the information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell, which is broadcast by the BS.
(“In the meantime, the 3GPP LTE(-A) system uses a concept of cell to manage radio resources. The cell is defined by combination of downlink resources and uplink resources, that is, combination of DL CC and UL CC. The cell may be configured by downlink resources only, or may be configured by downlink resources and uplink resources. If carrier aggregation is supported, linkage between a carrier frequency of the downlink resources (or DL CC) and a carrier frequency of the uplink resources (or UL CC) may be indicated by system information. For example, combination of the DL resources and the UL resources may be indicated by linkage of system information block type 2 (SIB2). In this case, the carrier frequency means a center frequency of each cell or CC. A cell operating on a primary frequency may be referred to as a primary cell (PCell) or PCC, and a cell operating on a secondary frequency may be referred to as a secondary cell (SCell) or SCC. The carrier corresponding to the PCell on downlink will be referred to as a downlink primary CC (DL PCC), and the carrier corresponding to the PCell on uplink will be referred to as an uplink primary CC (UL PCC). A SCell means a cell that may be configured after completion of radio resource control (RRC) connection establishment and used to provide additional radio resources. The SCell may form a set of serving cells for the UE together with the PCell in accordance with capabilities of the UE. The carrier corresponding to the SCell on the downlink will be referred to as downlink secondary CC (DL SCC), and the carrier corresponding to the SCell on the uplink will be referred to as uplink secondary CC (UL SCC). Although the UE is in RRC-CONNECTED state, if it is not configured by carrier aggregation or does not support carrier aggregation, a single serving cell configured by the PCell only exists.”; You et al.; 0109)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the broadcast capability of You et al. into U.S. Patent No. U.S. 10,848,999. By modifying the processing/communication of U.S. Patent No. U.S. 10,848,999 to include the broadcast capability as taught by the processing/communication of You et al., the benefits of reduced SS/CRS (You et al.; 0122) are achieved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 6, 7, 8, 11, 12, 13, 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. US 20150023331 in view of Seo et al. US 20140050206 and in further view of Takeda et al. US 20150117353.

As to claim 1:
  	You et al. discloses:
A method for communicating by a terminal through a first cell and a second cell in a wireless communication system, the method comprising:
...
..., 
wherein the timing configuration information for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals;
(“For an NCT frame structure according to an embodiment of the present invention, a subframe duration for synchronization and/or RRM measurement may be introduced. Hereinafter, the subframe duration for synchronization and/or RRM measurement will be referred to as a synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period. For example, a synch/RRM duration for a UE supporting an NCT CC may be configured as illustrated in FIG. 13.”; You et al.; 0157)
 (“In a future LTE-A system, it is considered using the NCT CC as an SCC. Since it is not considered that a legacy UE uses the NCT CC, the legacy UE does not need to perform cell search, cell selection, and cell reselection on the NCT CC. If the NCT CC is used not as a PCC but only as an SCC, CCs can be more efficiently used because the NCT CC can reduce unnecessary constraints for the SCC relative to an LCT CC which is usable also as the PCC.”; You et al.; 0113)
(“A cell operating on a primary frequency may be referred to as a primary cell (PCell) or PCC, and a cell operating on a secondary frequency may be referred to as a secondary cell (SCell) or SCC.”; You et al.; 0109)
(“Although the locations of CRS subframes on an NCT CC may be fixed, the locations are configurable. The locations of the CRS subframes on the NCT CC may be configured by an eNB during initial access”; You et al.; 0124),
(“Accordingly, tracking RSs may be newly defined for tracking of time synchronization and/or frequency synchronization instead of the legacy CRSs used for channel status measurement and demodulation and the tracking RS may be configured in some subframes and/or some frequency resources on the NCT CC. Alternatively, a PDSCH may be configured on front OFDM symbols on the NCT CC, a PDCCH may be configured in an existing PDSCH region other than the front OFDM symbols, or the PDCCH may be configured using some frequency resources of the PDCCH. Hereinafter, an RS, which can be used by any UE for time synchronization and/or frequency synchronization of the NCT CC or for neighbor cell search and is transmitted in some subframes as opposed to the legacy LTE/LTE-A system, will be referred to as a common RS (CRS) irrespective of a name of an RS.”; You et al.; 0114)
(where
“primary cell (PCell OR PCC”/”LCT CC which is usable also as the PCC” maps to “first cell”,
“secondary cell (SCell) or SCC”/”using the NCT CC as an SCC” maps to “second cell”,
“locations of the CRS subframes on the NCT CC may be configured by an eNB during initial access”/”an RS, which can be used by any UE for time synchronization and/or frequency synchronization of the NCT CC ...will be referred to as a common RS (CRS)” maps to “wherein the timing configuration information for receiving the one or more synchronization signals on the second cell”, where “locations of the CRS subframes” maps to “timing configuration information”, “CRS”/”time synchronization...referred to as...CRS” maps to “synchronization signals”
“synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period” maps to “comprises information related to a start subframe of a duration for receiving the one or more synchronization signals”, where “synch” maps to “synchronization signals”, “subframes corresponding to...started” maps to “start subframe”, “”period during” maps to “duration”

performing measurement of a synchronization signal on the second cell based on the information related to the one or more synchronization signals; and
(where
“tracking RSs may be newly defined for tracking of time synchronization and/or frequency synchronization instead of the legacy CRSs used for channel status measurement and demodulation and the tracking RS may be configured in some subframes and/or some frequency resources on the NCT CC”/“synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period” maps to “performing measurement of a synchronization signal on the second cell based on the information related to the one or more synchronization signals”, where “measurement” maps to “performing measurement”, “tracking RSs” maps to “synchronization signal”, “NCT” maps to “second cell”, “synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period” maps to “based on the information related to one or more synchronization signals”

transmitting, to a base station (BS), a report of the measurement,
(“The PUCCH may be used to transmit the following control information. ...Channel state information (CSI): CSI is feedback information for a DL channel. MIMO-related feedback information includes a rank indicator (RI) and a precoding matrix indicator (PMI).”; You et al.; 0105)
(“In addition, a subframe configured for CSI-RS transmission is referred to as a CRS-RS subframe.”; You et al.; 0042)
(where
“The PUCCH may be used to transmit the following control information...Channel state information (CSI): CSI is feedback information for a DL channel”/”a subframe configured for CSI-RS transmission is referred to as a CRS-RS subframe”/” maps to “transmitting, to a base station (BS), a report of the measurement”, where “feedback” maps to “transmitting”, “PUCCH” maps to “to a base station (BS)”, “CSI” maps to “report of the measurement”

You et al. teaches a plurality of cells where NCT synchronization feedback is performed based on a start subframe and an associated period.
      
You et al. as described above does not explicitly teach:
receiving, on the first cell, information related to one or more synchronization signals including timing configuration information for receiving the one or more synchronization signals on the second cell by the terminal
wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell.

However, Seo et al. further teaches a configuration capability which includes:
receiving, on the first cell, information related to one or more synchronization signals including timing configuration information for receiving the one or more synchronization signals on the second cell by the terminal
(“According to one aspect of the present invention, a method of transmitting a synchronization signal in a carrier aggregation system is provided. The method includes: transmitting synchronization signal configuration information for a second serving cell through a first serving cell; and transmitting the synchronization signal through the second serving cell, wherein the synchronization signal is flexibly determined according to the synchronization signal configuration information.”; Seo et al.; 0008)
(“It is assumed hereinafter that an LCT is used for a primary cell and an NCT is used for a secondary cell.”; Seo et al.; 0110)
(“A first UE can know a synchronization signal position in the second cell by using synchronization signal configuration information for the second cell which is the secondary cell through the first cell which is the primary cell.”; Seo et al.; 0157)
(where
“transmitting synchronization signal configuration information for a second serving cell through a first serving cell”/”an LCT is used for a primary cell and an NCT is used for a secondary cell”/”UE can know a synchronization signal position in the second cell by using synchronization signal configuration information for the second cell which is the secondary cell through the first cell which is the primary cell” maps to “receiving, on the first cell, information related to one or more synchronization signals including timing configuration information for receiving the one or more synchronization signals on the second cell by the terminal”, where “transmitting” maps to “receiving”, “first serving cell”/”LCT is used for a primary cell” maps to “first cell”, “second serving cell”/” NCT is used for a secondary cell” maps to “second cell”, “synchronization signal position in the second cell” maps to “the one or more synchronization signals on the second cell”, “UE” maps to “by the terminal”
      
	Seo et al. teaches performing configuration of a secondary cell synchronization location via communication with a primary cell.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configuration capability of Seo et al. into You et al. By modifying the processing/communication of You et al. to include the configuration capability as taught by the processing/communication of Seo et al., the benefits of reduced SS/CRS (You et al.; 0122) with improved reception performance (Seo et al.; 0082) are achieved.

However, Takeda et al. further teaches a frequency capability which includes:
wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell.
(“Between a user terminal 20 and the radio base station 11, communication is carried out using a carrier of a relatively low frequency band (for example, 2 GHz) and a wide bandwidth (referred to as, for example, "existing carrier," "legacy carrier" and so on). On the other hand, between a user terminal 20 and a radio base station 10, communication is carried out using a carrier of a relatively high frequency band (for example, 3.5 GHz) and a narrow bandwidth (referred to as, for example, "extension carrier," "additional carrier," "capacity carrier," "new carrier type," and so on). Also, the radio base station 11 and each radio base station 12 are connected with each other by wire connection or by wireless connection.”; Takeda et al.; 0156)
(where
“legacy carrier” maps to “carrier frequency of the first cell”,
“new carrier type” maps to “carrier freqauency on the second cell”
“2 GHz” is lower than “3.5 GHz” which maps to “lower”
      
	Takeda et al. teaches a carrier frequency of a legacy carrier is lower than a frequency of a new carrier type.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency capability of Takeda et al. into You et al. By modifying the processing/communication of You et al. to include the frequency capability as taught by the processing/communication of Takeda et al., the benefits of reduced blocking (Takeda et al.; 0064) are achieved.

As to claim 2:
  	You et al. discloses:
wherein the duration for receiving the one or more synchronization signals includes at least one subframe.
(“For an NCT frame structure according to an embodiment of the present invention, a subframe duration for synchronization and/or RRM measurement may be introduced. Hereinafter, the subframe duration for synchronization and/or RRM measurement will be referred to as a synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period. For example, a synch/RRM duration for a UE supporting an NCT CC may be configured as illustrated in FIG. 13.”; You et al.; 0157)

As to claim 3:
  	You et al. discloses:
further comprising receiving the information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell, which is broadcast by the BS.
(“In the meantime, the 3GPP LTE(-A) system uses a concept of cell to manage radio resources. The cell is defined by combination of downlink resources and uplink resources, that is, combination of DL CC and UL CC. The cell may be configured by downlink resources only, or may be configured by downlink resources and uplink resources. If carrier aggregation is supported, linkage between a carrier frequency of the downlink resources (or DL CC) and a carrier frequency of the uplink resources (or UL CC) may be indicated by system information. For example, combination of the DL resources and the UL resources may be indicated by linkage of system information block type 2 (SIB2). In this case, the carrier frequency means a center frequency of each cell or CC. A cell operating on a primary frequency may be referred to as a primary cell (PCell) or PCC, and a cell operating on a secondary frequency may be referred to as a secondary cell (SCell) or SCC. The carrier corresponding to the PCell on downlink will be referred to as a downlink primary CC (DL PCC), and the carrier corresponding to the PCell on uplink will be referred to as an uplink primary CC (UL PCC). A SCell means a cell that may be configured after completion of radio resource control (RRC) connection establishment and used to provide additional radio resources. The SCell may form a set of serving cells for the UE together with the PCell in accordance with capabilities of the UE. The carrier corresponding to the SCell on the downlink will be referred to as downlink secondary CC (DL SCC), and the carrier corresponding to the SCell on the uplink will be referred to as uplink secondary CC (UL SCC). Although the UE is in RRC-CONNECTED state, if it is not configured by carrier aggregation or does not support carrier aggregation, a single serving cell configured by the PCell only exists.”; You et al.; 0109)

As to claim 6:
  	You et al. discloses:
A terminal for communicating through a first cell and a second cell in a wireless communication system, the terminal comprising:
a transceiver; and
a controller coupled to the transceiver, wherein the controller is configured to:
...
wherein the timing configuration information for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals,
 (“For an NCT frame structure according to an embodiment of the present invention, a subframe duration for synchronization and/or RRM measurement may be introduced. Hereinafter, the subframe duration for synchronization and/or RRM measurement will be referred to as a synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period. For example, a synch/RRM duration for a UE supporting an NCT CC may be configured as illustrated in FIG. 13.”; You et al.; 0157)
 (“In a future LTE-A system, it is considered using the NCT CC as an SCC. Since it is not considered that a legacy UE uses the NCT CC, the legacy UE does not need to perform cell search, cell selection, and cell reselection on the NCT CC. If the NCT CC is used not as a PCC but only as an SCC, CCs can be more efficiently used because the NCT CC can reduce unnecessary constraints for the SCC relative to an LCT CC which is usable also as the PCC.”; You et al.; 0113)
(“A cell operating on a primary frequency may be referred to as a primary cell (PCell) or PCC, and a cell operating on a secondary frequency may be referred to as a secondary cell (SCell) or SCC.”; You et al.; 0109)
(“Although the locations of CRS subframes on an NCT CC may be fixed, the locations are configurable. The locations of the CRS subframes on the NCT CC may be configured by an eNB during initial access”; You et al.; 0124),
(“Accordingly, tracking RSs may be newly defined for tracking of time synchronization and/or frequency synchronization instead of the legacy CRSs used for channel status measurement and demodulation and the tracking RS may be configured in some subframes and/or some frequency resources on the NCT CC. Alternatively, a PDSCH may be configured on front OFDM symbols on the NCT CC, a PDCCH may be configured in an existing PDSCH region other than the front OFDM symbols, or the PDCCH may be configured using some frequency resources of the PDCCH. Hereinafter, an RS, which can be used by any UE for time synchronization and/or frequency synchronization of the NCT CC or for neighbor cell search and is transmitted in some subframes as opposed to the legacy LTE/LTE-A system, will be referred to as a common RS (CRS) irrespective of a name of an RS.”; You et al.; 0114)
(where
See FIG. 17 for “transceiver”, “controller”,
“primary cell (PCell OR PCC”/”LCT CC which is usable also as the PCC” maps to “first cell”,
“secondary cell (SCell) or SCC”/”using the NCT CC as an SCC” maps to “second cell”,
“locations of the CRS subframes on the NCT CC may be configured by an eNB during initial access”/”an RS, which can be used by any UE for time synchronization and/or frequency synchronization of the NCT CC ...will be referred to as a common RS (CRS)” maps to “wherein the timing configuration information for receiving the one or more synchronization signals on the second cell”, where “locations of the CRS subframes” maps to “timing configuration information”, “CRS”/”time synchronization...referred to as...CRS” maps to “synchronization signals”
“synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period” maps to “comprises information related to a start subframe of a duration for receiving the one or more synchronization signals”, where “synch” maps to “synchronization signals”, “subframes corresponding to...started” maps to “start subframe”, “”period during” maps to “duration”

performing measurement of a synchronization signal on the second cell based on the information related to the one or more synchronization signals, and
 (where
“tracking RSs may be newly defined for tracking of time synchronization and/or frequency synchronization instead of the legacy CRSs used for channel status measurement and demodulation and the tracking RS may be configured in some subframes and/or some frequency resources on the NCT CC”/“synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period” maps to “performing measurement of a synchronization signal on the second cell based on the information related to the one or more synchronization signals”, where “measurement” maps to “performing measurement”, “tracking RSs” maps to “synchronization signal”, “NCT” maps to “second cell”, “synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period” maps to “based on the information related to one or more synchronization signals”

transmit, to a base station (BS), a report of the measurement,
(“The PUCCH may be used to transmit the following control information. ...Channel state information (CSI): CSI is feedback information for a DL channel. MIMO-related feedback information includes a rank indicator (RI) and a precoding matrix indicator (PMI).”; You et al.; 0105)
(“In addition, a subframe configured for CSI-RS transmission is referred to as a CRS-RS subframe.”; You et al.; 0042)
(where
“The PUCCH may be used to transmit the following control information...Channel state information (CSI): CSI is feedback information for a DL channel”/”a subframe configured for CSI-RS transmission is referred to as a CRS-RS subframe”/” maps to “transmitting, to a base station (BS), a report of the measurement”, where “feedback” maps to “transmitting”, “PUCCH” maps to “to a base station (BS)”, “CSI” maps to “report of the measurement”

You et al. teaches a plurality of cells where NCT synchronization feedback is performed based on a start subframe and an associated period.
      
You et al. as described above does not explicitly teach:
receive, on the first cell, information related to one or more synchronization signals including timing configuration information for receiving the one or more synchronization signals on the second cell by the terminal,
wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell.

However, Seo et al. further teaches a configuration capability which includes:
receive, on the first cell, information related to one or more synchronization signals including timing configuration information for receiving the one or more synchronization signals on the second cell by the terminal,
 (“According to one aspect of the present invention, a method of transmitting a synchronization signal in a carrier aggregation system is provided. The method includes: transmitting synchronization signal configuration information for a second serving cell through a first serving cell; and transmitting the synchronization signal through the second serving cell, wherein the synchronization signal is flexibly determined according to the synchronization signal configuration information.”; Seo et al.; 0008)
(“It is assumed hereinafter that an LCT is used for a primary cell and an NCT is used for a secondary cell.”; Seo et al.; 0110)
(“A first UE can know a synchronization signal position in the second cell by using synchronization signal configuration information for the second cell which is the secondary cell through the first cell which is the primary cell.”; Seo et al.; 0157)
(where
“transmitting synchronization signal configuration information for a second serving cell through a first serving cell”/”an LCT is used for a primary cell and an NCT is used for a secondary cell”/”UE can know a synchronization signal position in the second cell by using synchronization signal configuration information for the second cell which is the secondary cell through the first cell which is the primary cell” maps to “receiving, on the first cell, information related to one or more synchronization signals including timing configuration information for receiving the one or more synchronization signals on the second cell by the terminal”, where “transmitting” maps to “receiving”, “first serving cell”/”LCT is used for a primary cell” maps to “first cell”, “second serving cell”/” NCT is used for a secondary cell” maps to “second cell”, “synchronization signal position in the second cell” maps to “the one or more synchronization signals on the second cell”, “UE” maps to “by the terminal”
      
	Seo et al. teaches performing configuration of a secondary cell synchronization location via communication with a primary cell.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configuration capability of Seo et al. into You et al. By modifying the processing/communication of You et al. to include the configuration capability as taught by the processing/communication of Seo et al., the benefits of reduced SS/CRS (You et al.; 0122) with improved reception performance (Seo et al.; 0082) are achieved.

However, Takeda et al. further teaches a frequency capability which includes:
wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell.
(“Between a user terminal 20 and the radio base station 11, communication is carried out using a carrier of a relatively low frequency band (for example, 2 GHz) and a wide bandwidth (referred to as, for example, "existing carrier," "legacy carrier" and so on). On the other hand, between a user terminal 20 and a radio base station 10, communication is carried out using a carrier of a relatively high frequency band (for example, 3.5 GHz) and a narrow bandwidth (referred to as, for example, "extension carrier," "additional carrier," "capacity carrier," "new carrier type," and so on). Also, the radio base station 11 and each radio base station 12 are connected with each other by wire connection or by wireless connection.”; Takeda et al.; 0156)
(where
“legacy carrier” maps to “carrier frequency of the first cell”,
“new carrier type” maps to “carrier freqauency on the second cell”
“2 GHz” is lower than “3.5 GHz” which maps to “lower”
      
	Takeda et al. teaches a carrier frequency of a legacy carrier is lower than a frequency of a new carrier type.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency capability of Takeda et al. into You et al. By modifying the processing/communication of You et al. to include the frequency capability as taught by the processing/communication of Takeda et al., the benefits of reduced blocking (Takeda et al.; 0064) are achieved.

As to claim 7:
  	You et al. discloses:
wherein the duration for receiving the one or more synchronization signals includes at least one subframe.
(“For an NCT frame structure according to an embodiment of the present invention, a subframe duration for synchronization and/or RRM measurement may be introduced. Hereinafter, the subframe duration for synchronization and/or RRM measurement will be referred to as a synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period. For example, a synch/RRM duration for a UE supporting an NCT CC may be configured as illustrated in FIG. 13.”; You et al.; 0157)

As to claim 8:
  	You et al. discloses:
further comprising receiving the information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell, which is broadcast by the BS.
(“In the meantime, the 3GPP LTE(-A) system uses a concept of cell to manage radio resources. The cell is defined by combination of downlink resources and uplink resources, that is, combination of DL CC and UL CC. The cell may be configured by downlink resources only, or may be configured by downlink resources and uplink resources. If carrier aggregation is supported, linkage between a carrier frequency of the downlink resources (or DL CC) and a carrier frequency of the uplink resources (or UL CC) may be indicated by system information. For example, combination of the DL resources and the UL resources may be indicated by linkage of system information block type 2 (SIB2). In this case, the carrier frequency means a center frequency of each cell or CC. A cell operating on a primary frequency may be referred to as a primary cell (PCell) or PCC, and a cell operating on a secondary frequency may be referred to as a secondary cell (SCell) or SCC. The carrier corresponding to the PCell on downlink will be referred to as a downlink primary CC (DL PCC), and the carrier corresponding to the PCell on uplink will be referred to as an uplink primary CC (UL PCC). A SCell means a cell that may be configured after completion of radio resource control (RRC) connection establishment and used to provide additional radio resources. The SCell may form a set of serving cells for the UE together with the PCell in accordance with capabilities of the UE. The carrier corresponding to the SCell on the downlink will be referred to as downlink secondary CC (DL SCC), and the carrier corresponding to the SCell on the uplink will be referred to as uplink secondary CC (UL SCC). Although the UE is in RRC-CONNECTED state, if it is not configured by carrier aggregation or does not support carrier aggregation, a single serving cell configured by the PCell only exists.”; You et al.; 0109)

As to claim 11:
  	You et al. discloses:
A method for communicating with a terminal by a base station (BS) in a wireless communication system, the method comprising:
...
wherein the timing configuration information for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals; and 
(“For an NCT frame structure according to an embodiment of the present invention, a subframe duration for synchronization and/or RRM measurement may be introduced. Hereinafter, the subframe duration for synchronization and/or RRM measurement will be referred to as a synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period. For example, a synch/RRM duration for a UE supporting an NCT CC may be configured as illustrated in FIG. 13.”; You et al.; 0157)
 (“In a future LTE-A system, it is considered using the NCT CC as an SCC. Since it is not considered that a legacy UE uses the NCT CC, the legacy UE does not need to perform cell search, cell selection, and cell reselection on the NCT CC. If the NCT CC is used not as a PCC but only as an SCC, CCs can be more efficiently used because the NCT CC can reduce unnecessary constraints for the SCC relative to an LCT CC which is usable also as the PCC.”; You et al.; 0113)
(“A cell operating on a primary frequency may be referred to as a primary cell (PCell) or PCC, and a cell operating on a secondary frequency may be referred to as a secondary cell (SCell) or SCC.”; You et al.; 0109)
(“Although the locations of CRS subframes on an NCT CC may be fixed, the locations are configurable. The locations of the CRS subframes on the NCT CC may be configured by an eNB during initial access”; You et al.; 0124),
(“Accordingly, tracking RSs may be newly defined for tracking of time synchronization and/or frequency synchronization instead of the legacy CRSs used for channel status measurement and demodulation and the tracking RS may be configured in some subframes and/or some frequency resources on the NCT CC. Alternatively, a PDSCH may be configured on front OFDM symbols on the NCT CC, a PDCCH may be configured in an existing PDSCH region other than the front OFDM symbols, or the PDCCH may be configured using some frequency resources of the PDCCH. Hereinafter, an RS, which can be used by any UE for time synchronization and/or frequency synchronization of the NCT CC or for neighbor cell search and is transmitted in some subframes as opposed to the legacy LTE/LTE-A system, will be referred to as a common RS (CRS) irrespective of a name of an RS.”; You et al.; 0114)
(where
“primary cell (PCell OR PCC”/”LCT CC which is usable also as the PCC” maps to “first cell”,
“secondary cell (SCell) or SCC”/”using the NCT CC as an SCC” maps to “second cell”,
“locations of the CRS subframes on the NCT CC may be configured by an eNB during initial access”/”an RS, which can be used by any UE for time synchronization and/or frequency synchronization of the NCT CC ...will be referred to as a common RS (CRS)” maps to “wherein the timing configuration information for receiving the one or more synchronization signals on the second cell”, where “locations of the CRS subframes” maps to “timing configuration information”, “CRS”/”time synchronization...referred to as...CRS” maps to “synchronization signals”
“synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period” maps to “comprises information related to a start subframe of a duration for receiving the one or more synchronization signals”, where “synch” maps to “synchronization signals”, “subframes corresponding to...started” maps to “start subframe”, “”period during” maps to “duration”

wherein the measurement is performed by the terminal based on the information related to the one or more synchronization signals,
(where
“tracking RSs may be newly defined for tracking of time synchronization and/or frequency synchronization instead of the legacy CRSs used for channel status measurement and demodulation and the tracking RS may be configured in some subframes and/or some frequency resources on the NCT CC”/“synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period” maps to “performing measurement of a synchronization signal on the second cell based on the information related to the one or more synchronization signals”, where “measurement” maps to “performing measurement”, “tracking RSs” maps to “synchronization signal”, “NCT” maps to “second cell”, “synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period” maps to “based on the information related to one or more synchronization signals”

receiving, from the terminal, a report of a measurement on a synchronization signal transmitted on the second cell, 
(“The PUCCH may be used to transmit the following control information. ...Channel state information (CSI): CSI is feedback information for a DL channel. MIMO-related feedback information includes a rank indicator (RI) and a precoding matrix indicator (PMI).”; You et al.; 0105)
(“In addition, a subframe configured for CSI-RS transmission is referred to as a CRS-RS subframe.”; You et al.; 0042)
(where
“The PUCCH may be used to transmit the following control information...Channel state information (CSI): CSI is feedback information for a DL channel”/”a subframe configured for CSI-RS transmission is referred to as a CRS-RS subframe”/” maps to “transmitting, to a base station (BS), a report of the measurement”, where “feedback” maps to “transmitting”, “PUCCH” maps to “to a base station (BS)”, “CSI” maps to “report of the measurement”

You et al. teaches a plurality of cells where NCT synchronization feedback is performed based on a start subframe and an associated period.
      
You et al. as described above does not explicitly teach:
transmitting, on a first cell of the BS, information related to one or more synchronization signals including timing configuration for receiving the one or more synchronization signals on a second cell by the terminal, 
wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell.

However, Seo et al. further teaches a configuration capability which includes:
transmitting, on a first cell of the BS, information related to one or more synchronization signals including timing configuration for receiving the one or more synchronization signals on a second cell by the terminal,
(“According to one aspect of the present invention, a method of transmitting a synchronization signal in a carrier aggregation system is provided. The method includes: transmitting synchronization signal configuration information for a second serving cell through a first serving cell; and transmitting the synchronization signal through the second serving cell, wherein the synchronization signal is flexibly determined according to the synchronization signal configuration information.”; Seo et al.; 0008)
(“It is assumed hereinafter that an LCT is used for a primary cell and an NCT is used for a secondary cell.”; Seo et al.; 0110)
(“A first UE can know a synchronization signal position in the second cell by using synchronization signal configuration information for the second cell which is the secondary cell through the first cell which is the primary cell.”; Seo et al.; 0157)
(where
“transmitting synchronization signal configuration information for a second serving cell through a first serving cell”/”an LCT is used for a primary cell and an NCT is used for a secondary cell”/”UE can know a synchronization signal position in the second cell by using synchronization signal configuration information for the second cell which is the secondary cell through the first cell which is the primary cell” maps to “receiving, on the first cell, information related to one or more synchronization signals including timing configuration information for receiving the one or more synchronization signals on the second cell by the terminal”, where “transmitting” maps to “receiving”, “first serving cell”/”LCT is used for a primary cell” maps to “first cell”, “second serving cell”/” NCT is used for a secondary cell” maps to “second cell”, “synchronization signal position in the second cell” maps to “the one or more synchronization signals on the second cell”, “UE” maps to “by the terminal”
      
	Seo et al. teaches performing configuration of a secondary cell synchronization location via communication with a primary cell.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configuration capability of Seo et al. into You et al. By modifying the processing/communication of You et al. to include the configuration capability as taught by the processing/communication of Seo et al., the benefits of reduced SS/CRS (You et al.; 0122) with improved reception performance (Seo et al.; 0082) are achieved.

However, Takeda et al. further teaches a frequency capability which includes:
wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell.
(“Between a user terminal 20 and the radio base station 11, communication is carried out using a carrier of a relatively low frequency band (for example, 2 GHz) and a wide bandwidth (referred to as, for example, "existing carrier," "legacy carrier" and so on). On the other hand, between a user terminal 20 and a radio base station 10, communication is carried out using a carrier of a relatively high frequency band (for example, 3.5 GHz) and a narrow bandwidth (referred to as, for example, "extension carrier," "additional carrier," "capacity carrier," "new carrier type," and so on). Also, the radio base station 11 and each radio base station 12 are connected with each other by wire connection or by wireless connection.”; Takeda et al.; 0156)
(where
“legacy carrier” maps to “carrier frequency of the first cell”,
“new carrier type” maps to “carrier freqauency on the second cell”
“2 GHz” is lower than “3.5 GHz” which maps to “lower”
      
	Takeda et al. teaches a carrier frequency of a legacy carrier is lower than a frequency of a new carrier type.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency capability of Takeda et al. into You et al. By modifying the processing/communication of You et al. to include the frequency capability as taught by the processing/communication of Takeda et al., the benefits of reduced blocking (Takeda et al.; 0064) are achieved.

As to claim 12:
  	You et al. discloses:
wherein the duration for receiving the one or more synchronization signals includes at least one subframe.
(“For an NCT frame structure according to an embodiment of the present invention, a subframe duration for synchronization and/or RRM measurement may be introduced. Hereinafter, the subframe duration for synchronization and/or RRM measurement will be referred to as a synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period. For example, a synch/RRM duration for a UE supporting an NCT CC may be configured as illustrated in FIG. 13.”; You et al.; 0157)

As to claim 13:
  	You et al. discloses:
further comprising receiving the information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell, which is broadcast by the BS.
(“In the meantime, the 3GPP LTE(-A) system uses a concept of cell to manage radio resources. The cell is defined by combination of downlink resources and uplink resources, that is, combination of DL CC and UL CC. The cell may be configured by downlink resources only, or may be configured by downlink resources and uplink resources. If carrier aggregation is supported, linkage between a carrier frequency of the downlink resources (or DL CC) and a carrier frequency of the uplink resources (or UL CC) may be indicated by system information. For example, combination of the DL resources and the UL resources may be indicated by linkage of system information block type 2 (SIB2). In this case, the carrier frequency means a center frequency of each cell or CC. A cell operating on a primary frequency may be referred to as a primary cell (PCell) or PCC, and a cell operating on a secondary frequency may be referred to as a secondary cell (SCell) or SCC. The carrier corresponding to the PCell on downlink will be referred to as a downlink primary CC (DL PCC), and the carrier corresponding to the PCell on uplink will be referred to as an uplink primary CC (UL PCC). A SCell means a cell that may be configured after completion of radio resource control (RRC) connection establishment and used to provide additional radio resources. The SCell may form a set of serving cells for the UE together with the PCell in accordance with capabilities of the UE. The carrier corresponding to the SCell on the downlink will be referred to as downlink secondary CC (DL SCC), and the carrier corresponding to the SCell on the uplink will be referred to as uplink secondary CC (UL SCC). Although the UE is in RRC-CONNECTED state, if it is not configured by carrier aggregation or does not support carrier aggregation, a single serving cell configured by the PCell only exists.”; You et al.; 0109)

As to claim 16:
  	You et al. discloses:
A base station (BS) for communicating with a terminal in a wireless communication system, the BS comprising:
a transceiver; and
a controller coupled to the transceiver, wherein the controller is configured to:
...
wherein the timing configuration information for receiving the one or more synchronization signals on the second cell comprises information related to a start subframe of a duration for receiving the one or more synchronization signals, and
 (“For an NCT frame structure according to an embodiment of the present invention, a subframe duration for synchronization and/or RRM measurement may be introduced. Hereinafter, the subframe duration for synchronization and/or RRM measurement will be referred to as a synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period. For example, a synch/RRM duration for a UE supporting an NCT CC may be configured as illustrated in FIG. 13.”; You et al.; 0157)
 (“In a future LTE-A system, it is considered using the NCT CC as an SCC. Since it is not considered that a legacy UE uses the NCT CC, the legacy UE does not need to perform cell search, cell selection, and cell reselection on the NCT CC. If the NCT CC is used not as a PCC but only as an SCC, CCs can be more efficiently used because the NCT CC can reduce unnecessary constraints for the SCC relative to an LCT CC which is usable also as the PCC.”; You et al.; 0113)
(“A cell operating on a primary frequency may be referred to as a primary cell (PCell) or PCC, and a cell operating on a secondary frequency may be referred to as a secondary cell (SCell) or SCC.”; You et al.; 0109)
(“Although the locations of CRS subframes on an NCT CC may be fixed, the locations are configurable. The locations of the CRS subframes on the NCT CC may be configured by an eNB during initial access”; You et al.; 0124),
(“Accordingly, tracking RSs may be newly defined for tracking of time synchronization and/or frequency synchronization instead of the legacy CRSs used for channel status measurement and demodulation and the tracking RS may be configured in some subframes and/or some frequency resources on the NCT CC. Alternatively, a PDSCH may be configured on front OFDM symbols on the NCT CC, a PDCCH may be configured in an existing PDSCH region other than the front OFDM symbols, or the PDCCH may be configured using some frequency resources of the PDCCH. Hereinafter, an RS, which can be used by any UE for time synchronization and/or frequency synchronization of the NCT CC or for neighbor cell search and is transmitted in some subframes as opposed to the legacy LTE/LTE-A system, will be referred to as a common RS (CRS) irrespective of a name of an RS.”; You et al.; 0114)
(where
See FIG. 17 for “transceiver”, “controller”,
“primary cell (PCell OR PCC”/”LCT CC which is usable also as the PCC” maps to “first cell”,
“secondary cell (SCell) or SCC”/”using the NCT CC as an SCC” maps to “second cell”,
“locations of the CRS subframes on the NCT CC may be configured by an eNB during initial access”/”an RS, which can be used by any UE for time synchronization and/or frequency synchronization of the NCT CC ...will be referred to as a common RS (CRS)” maps to “wherein the timing configuration information for receiving the one or more synchronization signals on the second cell”, where “locations of the CRS subframes” maps to “timing configuration information”, “CRS”/”time synchronization...referred to as...CRS” maps to “synchronization signals”
“synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period” maps to “comprises information related to a start subframe of a duration for receiving the one or more synchronization signals”, where “synch” maps to “synchronization signals”, “subframes corresponding to...started” maps to “start subframe”, “”period during” maps to “duration”

wherein the measurement is performed by the terminal based on the information related to the one or more synchronization signals,

 (where
“tracking RSs may be newly defined for tracking of time synchronization and/or frequency synchronization instead of the legacy CRSs used for channel status measurement and demodulation and the tracking RS may be configured in some subframes and/or some frequency resources on the NCT CC”/“synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period” maps to “performing measurement of a synchronization signal on the second cell based on the information related to the one or more synchronization signals”, where “measurement” maps to “performing measurement”, “tracking RSs” maps to “synchronization signal”, “NCT” maps to “second cell”, “synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period” maps to “based on the information related to one or more synchronization signals”

receive, from the terminal, a report of a measurement on a synchronization signal transmitted on the second cell,
(“The PUCCH may be used to transmit the following control information. ...Channel state information (CSI): CSI is feedback information for a DL channel. MIMO-related feedback information includes a rank indicator (RI) and a precoding matrix indicator (PMI).”; You et al.; 0105)
(“In addition, a subframe configured for CSI-RS transmission is referred to as a CRS-RS subframe.”; You et al.; 0042)
(where
“The PUCCH may be used to transmit the following control information...Channel state information (CSI): CSI is feedback information for a DL channel”/”a subframe configured for CSI-RS transmission is referred to as a CRS-RS subframe”/” maps to “transmitting, to a base station (BS), a report of the measurement”, where “feedback” maps to “transmitting”, “PUCCH” maps to “to a base station (BS)”, “CSI” maps to “report of the measurement”

You et al. teaches a plurality of cells where NCT synchronization feedback is performed based on a start subframe and an associated period.
      
You et al. as described above does not explicitly teach:
transmit, on a first cell of the BS, information related to one or more synchronization signals including timing configuration information for receiving the one or more synchronization signals on a second cell by the terminal,
wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell.

However, Seo et al. further teaches a configuration capability which includes:
transmit, on a first cell of the BS, information related to one or more synchronization signals including timing configuration information for receiving the one or more synchronization signals on a second cell by the terminal,
 (“According to one aspect of the present invention, a method of transmitting a synchronization signal in a carrier aggregation system is provided. The method includes: transmitting synchronization signal configuration information for a second serving cell through a first serving cell; and transmitting the synchronization signal through the second serving cell, wherein the synchronization signal is flexibly determined according to the synchronization signal configuration information.”; Seo et al.; 0008)
(“It is assumed hereinafter that an LCT is used for a primary cell and an NCT is used for a secondary cell.”; Seo et al.; 0110)
(“A first UE can know a synchronization signal position in the second cell by using synchronization signal configuration information for the second cell which is the secondary cell through the first cell which is the primary cell.”; Seo et al.; 0157)
(where
“transmitting synchronization signal configuration information for a second serving cell through a first serving cell”/”an LCT is used for a primary cell and an NCT is used for a secondary cell”/”UE can know a synchronization signal position in the second cell by using synchronization signal configuration information for the second cell which is the secondary cell through the first cell which is the primary cell” maps to “receiving, on the first cell, information related to one or more synchronization signals including timing configuration information for receiving the one or more synchronization signals on the second cell by the terminal”, where “transmitting” maps to “receiving”, “first serving cell”/”LCT is used for a primary cell” maps to “first cell”, “second serving cell”/” NCT is used for a secondary cell” maps to “second cell”, “synchronization signal position in the second cell” maps to “the one or more synchronization signals on the second cell”, “UE” maps to “by the terminal”
      
	Seo et al. teaches performing configuration of a secondary cell synchronization location via communication with a primary cell.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the configuration capability of Seo et al. into You et al. By modifying the processing/communication of You et al. to include the configuration capability as taught by the processing/communication of Seo et al., the benefits of reduced SS/CRS (You et al.; 0122) with improved reception performance (Seo et al.; 0082) are achieved.

However, Takeda et al. further teaches a frequency capability which includes:
wherein a carrier frequency of the first cell is lower than a carrier frequency of the second cell.
(“Between a user terminal 20 and the radio base station 11, communication is carried out using a carrier of a relatively low frequency band (for example, 2 GHz) and a wide bandwidth (referred to as, for example, "existing carrier," "legacy carrier" and so on). On the other hand, between a user terminal 20 and a radio base station 10, communication is carried out using a carrier of a relatively high frequency band (for example, 3.5 GHz) and a narrow bandwidth (referred to as, for example, "extension carrier," "additional carrier," "capacity carrier," "new carrier type," and so on). Also, the radio base station 11 and each radio base station 12 are connected with each other by wire connection or by wireless connection.”; Takeda et al.; 0156)
(where
“legacy carrier” maps to “carrier frequency of the first cell”,
“new carrier type” maps to “carrier freqauency on the second cell”
“2 GHz” is lower than “3.5 GHz” which maps to “lower”
      
	Takeda et al. teaches a carrier frequency of a legacy carrier is lower than a frequency of a new carrier type.
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the frequency capability of Takeda et al. into You et al. By modifying the processing/communication of You et al. to include the frequency capability as taught by the processing/communication of Takeda et al., the benefits of reduced blocking (Takeda et al.; 0064) are achieved.
	
As to claim 17:
  	You et al. discloses:
wherein the duration for receiving the one or more synchronization signals includes at least one subframe.
(“For an NCT frame structure according to an embodiment of the present invention, a subframe duration for synchronization and/or RRM measurement may be introduced. Hereinafter, the subframe duration for synchronization and/or RRM measurement will be referred to as a synch/RRM duration, a distance between a specific reference point (e.g. a starting point of a radio frame) and a point at which a set of subframes corresponding to synch/RRM duration is started will be referred to as an synch/RRM offset, and a period during which subframe sets are configured will be referred to as a synch/RRM period. For example, a synch/RRM duration for a UE supporting an NCT CC may be configured as illustrated in FIG. 13.”; You et al.; 0157)

As to claim 18:
  	You et al. discloses:
further comprising receiving the information indicating one or more time intervals for receiving the one or more synchronization signals on the second cell, which is broadcast by the BS.
(“In the meantime, the 3GPP LTE(-A) system uses a concept of cell to manage radio resources. The cell is defined by combination of downlink resources and uplink resources, that is, combination of DL CC and UL CC. The cell may be configured by downlink resources only, or may be configured by downlink resources and uplink resources. If carrier aggregation is supported, linkage between a carrier frequency of the downlink resources (or DL CC) and a carrier frequency of the uplink resources (or UL CC) may be indicated by system information. For example, combination of the DL resources and the UL resources may be indicated by linkage of system information block type 2 (SIB2). In this case, the carrier frequency means a center frequency of each cell or CC. A cell operating on a primary frequency may be referred to as a primary cell (PCell) or PCC, and a cell operating on a secondary frequency may be referred to as a secondary cell (SCell) or SCC. The carrier corresponding to the PCell on downlink will be referred to as a downlink primary CC (DL PCC), and the carrier corresponding to the PCell on uplink will be referred to as an uplink primary CC (UL PCC). A SCell means a cell that may be configured after completion of radio resource control (RRC) connection establishment and used to provide additional radio resources. The SCell may form a set of serving cells for the UE together with the PCell in accordance with capabilities of the UE. The carrier corresponding to the SCell on the downlink will be referred to as downlink secondary CC (DL SCC), and the carrier corresponding to the SCell on the uplink will be referred to as uplink secondary CC (UL SCC). Although the UE is in RRC-CONNECTED state, if it is not configured by carrier aggregation or does not support carrier aggregation, a single serving cell configured by the PCell only exists.”; You et al.; 0109)

Claim(s) 4, 9, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. US 20150023331 in view of Seo et al. US 20140050206 and in further view of Takeda et al. US 20150117353 and Wei US 20160028519.

As to claim 4: 
You et al. as described above does not explicitly teach:
wherein the report of the measurement comprises information for identifying at least one beam related to the measured synchronization signal.

However, Wei et al. further teaches a beam capability which includes:
wherein the report of the measurement comprises information for identifying at least one beam related to the measured synchronization signal.
(“Certain aspects of the disclosure provide techniques for 3D multiple-input multiple-output (MIMO) channel state information (CSI) feedback based on virtual elevation ports. According to certain aspects, a UE receives first reference signals (RS) from a base station that has a multi-dimensional array of transmit antennas. The RSs are transmitted from the BS using a plurality of elevation beams and the UE can select a preferred elevation beam and provide an indication of the preferred elevation beam to the base station. The UE subsequently receives RSs from the BS that uses the preferred elevation beam and a plurality of azimuthal ports. The UE then provides channel feedback to the BS based on the RSs that were sent using the preferred elevation beam.”; Wei; 0027)
(“FIG. 10 is a block diagram 1000 conceptually illustrating an example implementation of virtual elevation beam mapping and 3D MIMO CSI feedback mechanism, in accordance with certain aspects of the present disclosure. As seen in FIG. 10, at 1004, the eNB 1002 may form a number of virtual elevation beams by using all the possible elevation aggregation weights. At 1006, the UE may measure the formed virtual beams on a common CSI-RS resource and feed back the index of the preferred virtual elevation beam to the eNB 1002. Then the eNB 1002 may then transmit a UE specific elevation antenna aggregation on the UE dedicated CSI-RS resource based on the feedback elevation beam index for a the second stage azimuth PMI/CQI measurement. In aspects, the UE may feedback multiple elevation beam indicators for elevation MIMO purposes.”; Wei; 0062)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beamforming capability of Wei et al. into You et al. By modifying the processing/communication of You et al. to include the beamforming capability as taught by the processing/communication of Wei et al., the benefits of efficient codebook design (Wei; 0055) are achieved.

As to claim 9: 
You et al. as described above does not explicitly teach:
wherein the report of the measurement comprises information for identifying at least one beam related to the measured synchronization signal.

However, Wei et al. further teaches a beam capability which includes:
wherein the report of the measurement comprises information for identifying at least one beam related to the measured synchronization signal.
(“Certain aspects of the disclosure provide techniques for 3D multiple-input multiple-output (MIMO) channel state information (CSI) feedback based on virtual elevation ports. According to certain aspects, a UE receives first reference signals (RS) from a base station that has a multi-dimensional array of transmit antennas. The RSs are transmitted from the BS using a plurality of elevation beams and the UE can select a preferred elevation beam and provide an indication of the preferred elevation beam to the base station. The UE subsequently receives RSs from the BS that uses the preferred elevation beam and a plurality of azimuthal ports. The UE then provides channel feedback to the BS based on the RSs that were sent using the preferred elevation beam.”; Wei; 0027)
(“FIG. 10 is a block diagram 1000 conceptually illustrating an example implementation of virtual elevation beam mapping and 3D MIMO CSI feedback mechanism, in accordance with certain aspects of the present disclosure. As seen in FIG. 10, at 1004, the eNB 1002 may form a number of virtual elevation beams by using all the possible elevation aggregation weights. At 1006, the UE may measure the formed virtual beams on a common CSI-RS resource and feed back the index of the preferred virtual elevation beam to the eNB 1002. Then the eNB 1002 may then transmit a UE specific elevation antenna aggregation on the UE dedicated CSI-RS resource based on the feedback elevation beam index for a the second stage azimuth PMI/CQI measurement. In aspects, the UE may feedback multiple elevation beam indicators for elevation MIMO purposes.”; Wei; 0062)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beamforming capability of Wei et al. into You et al. By modifying the processing/communication of You et al. to include the beamforming capability as taught by the processing/communication of Wei et al., the benefits of efficient codebook design (Wei; 0055) are achieved.

As to claim 14: 
You et al. as described above does not explicitly teach:
wherein the report of the measurement comprises information for identifying at least one beam related to the measured synchronization signal.

However, Wei et al. further teaches a beam capability which includes:
wherein the report of the measurement comprises information for identifying at least one beam related to the measured synchronization signal.
(“Certain aspects of the disclosure provide techniques for 3D multiple-input multiple-output (MIMO) channel state information (CSI) feedback based on virtual elevation ports. According to certain aspects, a UE receives first reference signals (RS) from a base station that has a multi-dimensional array of transmit antennas. The RSs are transmitted from the BS using a plurality of elevation beams and the UE can select a preferred elevation beam and provide an indication of the preferred elevation beam to the base station. The UE subsequently receives RSs from the BS that uses the preferred elevation beam and a plurality of azimuthal ports. The UE then provides channel feedback to the BS based on the RSs that were sent using the preferred elevation beam.”; Wei; 0027)
(“FIG. 10 is a block diagram 1000 conceptually illustrating an example implementation of virtual elevation beam mapping and 3D MIMO CSI feedback mechanism, in accordance with certain aspects of the present disclosure. As seen in FIG. 10, at 1004, the eNB 1002 may form a number of virtual elevation beams by using all the possible elevation aggregation weights. At 1006, the UE may measure the formed virtual beams on a common CSI-RS resource and feed back the index of the preferred virtual elevation beam to the eNB 1002. Then the eNB 1002 may then transmit a UE specific elevation antenna aggregation on the UE dedicated CSI-RS resource based on the feedback elevation beam index for a the second stage azimuth PMI/CQI measurement. In aspects, the UE may feedback multiple elevation beam indicators for elevation MIMO purposes.”; Wei; 0062)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beamforming capability of Wei et al. into You et al. By modifying the processing/communication of You et al. to include the beamforming capability as taught by the processing/communication of Wei et al., the benefits of efficient codebook design (Wei; 0055) are achieved.

As to claim 19: 
You et al. as described above does not explicitly teach:
wherein the report of the measurement comprises information for identifying at least one beam related to the measured synchronization signal.

However, Wei et al. further teaches a beam capability which includes:
wherein the report of the measurement comprises information for identifying at least one beam related to the measured synchronization signal.
(“Certain aspects of the disclosure provide techniques for 3D multiple-input multiple-output (MIMO) channel state information (CSI) feedback based on virtual elevation ports. According to certain aspects, a UE receives first reference signals (RS) from a base station that has a multi-dimensional array of transmit antennas. The RSs are transmitted from the BS using a plurality of elevation beams and the UE can select a preferred elevation beam and provide an indication of the preferred elevation beam to the base station. The UE subsequently receives RSs from the BS that uses the preferred elevation beam and a plurality of azimuthal ports. The UE then provides channel feedback to the BS based on the RSs that were sent using the preferred elevation beam.”; Wei; 0027)
(“FIG. 10 is a block diagram 1000 conceptually illustrating an example implementation of virtual elevation beam mapping and 3D MIMO CSI feedback mechanism, in accordance with certain aspects of the present disclosure. As seen in FIG. 10, at 1004, the eNB 1002 may form a number of virtual elevation beams by using all the possible elevation aggregation weights. At 1006, the UE may measure the formed virtual beams on a common CSI-RS resource and feed back the index of the preferred virtual elevation beam to the eNB 1002. Then the eNB 1002 may then transmit a UE specific elevation antenna aggregation on the UE dedicated CSI-RS resource based on the feedback elevation beam index for a the second stage azimuth PMI/CQI measurement. In aspects, the UE may feedback multiple elevation beam indicators for elevation MIMO purposes.”; Wei; 0062)
      
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beamforming capability of Wei et al. into You et al. By modifying the processing/communication of You et al. to include the beamforming capability as taught by the processing/communication of Wei et al., the benefits of efficient codebook design (Wei; 0055) are achieved.


Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20130229953 – teaches configuration of primary and secondary cells for receiving sync signals (see para. 0080).
US 20160073303 – teaches communication of information from a second base station for receiving synchronization signals at a first base station (see para. 0072).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464